United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, GRANBURY POST
OFFICE, Granbury, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stanley Buchanan, for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0905
Issued: February 15, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 5, 2021 appellant, through her representative, filed a timely appeal from a
November 16, 2020 merit decision and a January 12, 2021 nonmerit decision of the Office of
Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation
Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the January 12, 2021 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will n ot be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $25,534.45 for which she was without fault, as she concurrently received Social
Security Administration (SSA) age-related retirement benefits and FECA wage-loss compensation
for the period October 1, 2015 through September 20, 2020 without appropriate offset; (2) whether
OWCP properly denied waiver of recovery of the overpayment; (3) whether OWCP properly
required recovery of the overpayment by deducting $800.00 every 28 days from appellant’s
continuing compensation payments; and (4) whether OWCP properly denied appellant’s request
for an oral hearing pursuant to 5 U.S.C. § 8124(b).
FACTUAL HISTORY
On July 2, 2015 appellant, then a 63-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on June 18, 2015 she sustained a contusion of the right knee when she
hit the ground on that date while in the performance of duty. OWCP accepted the claim for internal
derangement of the right knee, derangement of the medial meniscus of the right knee, right knee
effusion, contusion of the right lower leg, lumbar and pelvis sprain, contusions of the bilateral
front wall of the thorax, and multiple fractures of the left ribs. It paid appellant wage-loss
compensation on the supplemental rolls beginning August 7, 2015 and on the periodic rolls
beginning March 6, 2016.
On the reverse side of the July 2, 2015 claim form and in a notification of personnel action
(Standard Form (SF)-50) dated January 21, 2016, appellant’s retirement plan was identified as
under the Federal Employees Retirement System (FERS).
On November 6, 2018 OWCP provided SSA with a FERS/SSA dual benefits form, to
obtain information regarding appellant’s receipt of SSA age-related retirement benefits.
On November 20, 2018 SSA completed a dual benefits form, which indicated appellant’s
SSA benefit rates with a FERS offset and without a FERS offset from April 2017 through
December 2018. Beginning April 2017, the SSA rate with FERS was $960.00 and without FERS
was $778.00. Beginning December 2017, the SSA rate with FERS was $980.00 and without FERS
was $793.00. Beginning January 2018, the SSA rate with FERS was $1,008.00 and without FERS
was $793.00. Beginning December 2018, the SSA rate with FERS was $1,036.00 and without
FERS was $816.00. OWCP received a second completed dual benefits form from SSA dated
November 20, 2018 that indicated appellant’s SSA benefit rates with a FERS offset and without a
FERS offset from January 2016 through December 2018. Beginning January 2016, the SSA rate
with FERS was $1,179.00 and without FERS was $766.00. Beginning December 2016, the SSA
rate with FERS was $1,183.00 and without FERS was $768.00. Beginning August 2017, the SSA
rate with FERS was $1,183.00 and without FERS was $783.00. Beginning October 2017, the SSA
rate with FERS was $1,206.00 and without FERS was $783.00. Beginning December 2017, the
SSA rate with FERS was $1,230.00 and without FERS was $799.00. Beginning December 2018,
the SSA rate with FERS was $1,263.50 and without FERS was $821.50.
In an automated compensation payment system (ACPS) form dated December 13, 2018,
OWCP noted that it had applied the FERS/SSA offset to appellant’s compensation effective
December 1, 2018.

2

OWCP completed a FERS offset overpayment calculation worksheet on December 13,
2018, using the effective dates and figures from the dual benefits calculation form received from
SSA containing dates from November 2017 through December 2018, to calculate a total
overpayment of $5,046.66.
In a letter dated December 14, 2018, OWCP notified appellant that, based on information
provided by SSA regarding the amount of her age-related retirement benefits, which were
attributable to federal service, her FECA wage-loss compensation had been adjusted. Appellant’s
28-day payment after SSA offset was listed as $3,265.58.
OWCP completed a FERS offset calculation worksheet on April 26, 2019 using the
effective dates and figures from the dual benefits form received from SSA, dated November 20,
2018, containing dates from January 2016 through December 2018, and calculated a total
overpayment of $14,843.54.
On May 22, 2019 OWCP issued a preliminary overpayment determination, finding that an
overpayment of compensation in the amount of $14,843.54 had been created because appellant
received SSA age-related retirement benefits based upon her federal service, without appropriate
offset, at the same time she received FECA wage-loss compensation for the period November 1,
2017 through December 8, 2018. It explained that the overpayment occurred because her
compensation was not reduced by the FERS/SSA amount. OWCP found appellant without fault
in the creation of the overpayment and forwarded an overpayment action request form and an
overpayment recovery questionnaire (Form OWCP-20). It requested that she provide supporting
financial documentation including income tax returns, bank account statements, bills and cancelled
checks, pay slips, and any other records to support her reported income and expenses. OWCP
attached the FERS offset calculation worksheet dated April 26, 2019. It afforded appellant 30
days to respond.
On June 14, 2019 appellant, through her representative, requested a prerecoupment hearing
before a representative of OWCP’s Branch of Hearings and Review. Appellant contested the fact
and amount of the overpayment, and requested waiver of recovery of the overpayment. In a Form
OWCP-20 of even date, she listed her total monthly income as $5,870.51, and her total monthly
expenses as $4,045.66. Appellant listed total assets of $13,400.00. She submitted financial
documentation to support her assets, certain expenses, assets, and debts.
By decision dated September 5, 2019, OWCP finalized its preliminary overpayment
determination of May 22, 2019, finding that appellant received an overpayment of compensation
in the amount of $14,843.54 for the period November 1, 2017 through December 8, 2018, because
she concurrently received SSA age-related retirement benefits and FECA wage-loss compensation
for that period without appropriate offset. It found that she was without fault in the creation of the
overpayment and required recovery by deducting $313.00 from her continuing compensation
payments every 28 days.
By decision dated October 18, 2019, OWCP vacated its September 5, 2019 decision,
finding that a hearing request had been timely received prior to that decision’s issuance.
By decision dated January 6, 2020, OWCP’s hearing representative conducted a
preliminary review and determined that the case was not in posture for a hearing at that time. The
hearing representative found that OWCP did not properly explain how appellant’s overpayment
3

was calculated in its May 22, 2019 preliminary overpayment determination and remanded that the
case for reissuance of a preliminary overpayment determination, including an explanation as to
how the overpayment was calculated.
On July 1, 2020 OWCP provided SSA with another FERS/SSA dual benefits form for its
completion.
On July 20, 2020 SSA completed a dual benefits form, which reported appellant’s SSA
benefit rates with a FERS offset and without a FERS offset from October 2015 through
December 2019. Beginning October and December 2015, the SSA rate with FERS was $1,162.00
and without FERS was $766.00. Beginning January 2016, the SSA rate with FERS was $1,179.00
and without FERS was $766.00. Beginning December 2016 and August 2017, the SSA rate with
FERS was $1,183.00 and without FERS was $768.00. Beginning October 2017, the SSA rate with
FERS was $1,206.00 and without FERS was $783.00. Beginning December 2017, the SSA rate
with FERS was $1,230.00 and without FERS was $799.00. Beginning December 2018, the SSA
rate with FERS was $1,263.50 and without FERS was $821.50. Beginning December 2019, the
SSA rate with FERS was $1,284.60 and without FERS was $834.60. SSA noted that appellant
had been originally paid October through December 2015 and that an overpayment had been
recovered, resulting in an increase in October 2017.
OWCP completed a FERS offset calculation worksheet on September 17, 2020, using the
effective dates and figures from the July 20, 2020 dual benefits calculation form received from
SSA, to find a total overpayment in the amount of $25,534.45 had been created during the period
October 1, 2015 through September 12, 2020.
On September 18, 2020 OWCP issued a preliminary overpayment determination, finding
that an overpayment of compensation in the amount of $25,534.45 had been created because
appellant received SSA age-related retirement benefits based upon her federal service, without
appropriate offset, at the same time she received FECA wage-loss compensation for the period
October 1, 2015 through September 12, 2020. It explained that the overpayment occurred because
her compensation was not reduced by the FERS/SSA amount. OWCP found appellant without
fault in the creation of the overpayment and forwarded an overpayment action request form and a
Form OWCP-20. It again requested that she provide supporting financial documentation including
income tax returns, bank account statements, bills and cancelled checks, pay slips, and any other
records to support her reported income and expenses. OWCP afforded appellant 30 days to
respond. No response was received.
By decision dated November 16, 2020, OWCP finalized its preliminary overpayment
determination of September 18, 2020, finding that appellant received an overpayment of
compensation in the amount of $25,534.45 for the period October 1, 2015 through September 20,
2020 because she concurrently received SSA age-related retirement benefits and FECA wage-loss
compensation for that period without appropriate offset. It denied waiver of recovery of the
overpayment and required recovery by deducting $800.00 from her continuing compensation
payments.
On November 11, 2020 appellant, through her representative, requested a prerecoupment
hearing before a representative of OWCP’s Branch of Hearings and Review regarding possible
waiver of recovery of the overpayment.

4

By decision dated January 12, 2021, OWCP denied appellant’s request for a hearing,
finding that her November 11, 2020 request for a prerecoupment hearing was untimely.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.4 Section 8116 limits the right of an employee to receive compensation. While an employee
is receiving compensation, he or she may not receive salary, pay, or remuneration of any type from
the United States. 5
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of SSA benefits that are attributable to federal service of the
employee.6 FECA Bulletin No. 97-09 provides that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit. 7
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation for which she
was without fault, as she concurrently received SSA age-related retirement benefits and FECA
wage-loss compensation for the period October 1, 2015 through September 20, 2020 without
appropriate offset.
The evidence of record indicates that, while appellant was receiving compensation for
wage-loss compensation benefits under FECA, she was also receiving SSA age-related retirement
benefits based upon her federal service. A claimant cannot receive both wage -loss compensation
under FECA and SSA age-related retirement benefits attributable to federal service for the same
period.8 The information provided by SSA established that appellant received SSA age -related
retirement benefits that were attributable to federal service, without appropriate offset for the
period October 1, 2015 through September 20, 2020. Thus, the Board finds that the fact and period
of overpayment have been established.
The Board further finds, however, that this case is not in posture for decision with regard
to the amount of the overpayment.
To determine the amount of the overpayment, the portion of SSA’s age-related retirement
benefits that were attributable to federal service must be calculated. OWCP received conflicting

4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

20 C.F.R. § 10.421(d); see S.O., Docket No. 18-0254 (issued August 2, 2018); L.J., 59 ECAB 264 (2007).

7

FECA Bulletin No. 97-09 (February 3, 1997).

8

Id. See also T.S., Docket No. 21-0028 (issued September 3, 2021); P.B., Docket No. 20-0862 (issued
November 25, 2020); N.B., Docket No. 18-0795 (issued January 4, 2019).

5

dual benefits worksheets from SSA with respect to the specific amount of appellant’s SSA agerelated retirement benefits that were attributable to federal service.
On November 20, 2018 SSA completed a dual benefits form, which reported appellant’s
SSA benefit rates with a FERS offset and without a FERS offset from April 2017 through
December 2018. Beginning April 2017, the SSA rate with FERS was $960.00 and without FERS
was $778.00. Beginning December 2017, the SSA rate with FERS was $980.00 and without FERS
was $793.00. Beginning January 2018, the SSA rate with FERS was $1,008.00 and without FERS
was $793.00. Beginning December 2018, the SSA rate with FERS was $1,036.00 and without
FERS was $816.00.
OWCP received a second completed dual benefits form from SSA dated November 20,
2018 that reported appellant’s SSA benefit rates with a FERS offset and without a FERS offset
from January 2016 through December 2018. Beginning January 2016, the SSA rate with FERS
was $1,179.00 and without FERS was $766.00. Beginning December 2016, the SSA rate with
FERS was $1,183.00 and without FERS was $768.00. Beginning August 2017, the SSA rate with
FERS was $1,183.00 and without FERS was $783.00. Beginning October 2017, the SSA rate with
FERS was $1,206.00 and without FERS was $783.00. Beginning December 2018, the SSA rate
with FERS was $1,263.50 and without FERS was $821.50.
On July 20, 2020 SSA completed a dual benefits form, which reported appellant’s SSA
benefit rates with a FERS offset and without a FERS offset from October 2015 through
December 2019. Beginning October and December 2015, the SSA rate with FERS was $1,162.00
and without FERS was $766.00. Beginning January 2016, the SSA rate with FERS was $1,179.00
and without FERS was $766.00. Beginning December 2016 and August 2017, the SSA rate with
FERS was $1,183.00 and without FERS was $768.00. Beginning October 2017, the SSA rate with
FERS was $1,206.00 and without FERS was $783.00. Beginning December 2017, the SSA rate
with FERS was $1,230.00 and without FERS was $799.00. Beginning December 2018, the SSA
rate with FERS was $1,263.50 and without FERS was $821.50. Beginning December 2019, the
SSA rate with FERS was $1,284.60 and without FERS was $834.60.
The SSA dual benefits forms differed regarding the amounts of appellant’s SSA benefit
rates without FERS, but OWCP did not seek clarification from SSA as to which figures were
correct or why they differed. The case must, therefore, be remanded for clarification from SSA
regarding appellant’s age-related retirement benefit rate. It shall then issue a new preliminary
overpayment determination with a new overpayment action request form, a new Form OWCP-20,
and instructions for her to provide supporting financial information. After this and other such
further development as deemed necessary, OWCP shall issue a de novo decision.9
CONCLUSION
The Board finds that appellant received an overpayment of compensation for which she
was without fault, as she concurrently received SSA age-related retirement benefits and FECA
wage-loss compensation for the period October 1, 2015 through September 20, 2020 without
appropriate offset. The Board further finds that this case is not in posture for decision regarding
the amount of the overpayment.

9

In light of the Board’s disposition of Issue 1, the remaining issues are rendered moot.

6

ORDER
IT IS HEREBY ORDERED THAT the November 16, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further proceedings consistent with this decision of the Board.
Issued: February 15, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

